\ UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2016 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 001-36150 SORRENTO THERAPEUTICS, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 33-0344842 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 9380 Judicial Drive, San Diego, California 92121 (Address of Principal Executive Offices) (858) 210-3700 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated file or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x. The number of shares of the issuer’s common stock, par value $0.0001 per share, outstanding as of May 3, 2016 was 40,212,795. Sorrento Therapeutics, Inc. Index to Consolidated Financial Statements Part I Financial Information 1 Item1. Consolidated Financial Statements 1 Consolidated Balance Sheets as of March 31, 2016 (Unaudited) and December 31, 2015 (Audited) 1 Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2016 and 2015 2 Unaudited Consolidated Statements of Comprehensive Income (Loss) for the Three Months Ended March31, 2016 and 2015 3 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2016 and 2015 4 Notes to Unaudited Consolidated Financial Statements 5 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item3. Quantitative and Qualitative Disclosures About Market Risk 30 Item4. Controls and Procedures 30 Part II Other Information 31 Item1. Legal Proceedings 31 Item1A. Risk Factors 31 Item6. Exhibits 31 Signatures 32 PART I. FINANCIAL INFORMATION Item1. Consolidated Financial Statements. SORRENTO THERAPEUTICS, INC. CONSOLIDATED BALANCE SHEETS (In thousands, except for share amounts) March 31, December 31, (Unaudited) (Audited) ASSETS Current assets: Cash and cash equivalents $ $ Marketable securities Grants and accounts receivables, net Income tax receivable Prepaid expenses and other, net Total current assets Property and equipment, net Intangibles, net Goodwill Investments in common stock Equity method investments Other, net Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related Current portion of deferred compensation Accrued expenses Acquisition consideration payable Derivative liability — Current portion of debt Total current liabilities Long-term debt Deferred compensation 12 12 Deferred tax liabilities Deferred revenue Deferred rent and other Total liabilities Commitments and contingencies Equity: Sorrento Therapeutics, Inc. equity Preferred stock, $0.0001 par value; 100,000,000 shares authorized and no shares issued or outstanding — — Common stock, $0.0001 par value; 750,000,000 shares authorized and 38,388,243 and 37,771,459 shares issued and outstanding at March 31, 2016 and December 31, 2015, respectively 4 4 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Sorrento Therapeutics, Inc. stockholders' equity Noncontrolling interests ) ) Total equity Total liabilities and equity $ $ See accompanying unaudited notes 1 SORRENTO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share amounts) Three Months Ended March 31, Revenues: Grant $ $ Sales and services Total revenues Operating costs and expenses: Costs of revenues Research and development Acquired in-process research and development — General and administrative Intangible amortization Total costs and operating expenses Loss from operations ) ) Gain on expiration of derivative liability — Loss on equity investments ) — Interest expense ) ) Interest income 13 — Income (loss) before income tax expense ) ) Income tax expense (benefit) — ) Net loss ) ) Net loss attributable to noncontrolling interests ) — Net loss attributable to Sorrento $ ) $ ) Net loss per share - basic and diluted per share attributable to Sorrento $ ) $ ) Weighted-average shares used during period - basic and diluted per share attributable to Sorrento See accompanying unaudited notes 2 SORRENTO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (In thousands) Three Months Ended March 31, Net loss attributable to Sorrento $ ) $ ) Other comprehensive income: Unrealized loss on marketable securities, net of tax ) — Total other comprehensive income ) — Comprehensive income (loss) attributable to Sorrento ) ) Comprehensive income (loss) attributable to noncontrolling interests — — Comprehensive income (loss) $ ) $ ) See accompanying unaudited notes 3 SORRENTO THERAPEUTICS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended March 31, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Non-cash interest expense 63 96 Stock-based compensation Acquired in-process research and development — Provision for doubtful accounts 30 4 Gain on expiration of derivative liability ) — Loss on equity investments — Deferred tax provision — ) Changes in operating assets and liabilities: Grants and other receivables ) ) Prepaid expenses and other 90 Accounts payable 95 Deferred revenue ) — Accrued expenses and other liabilities ) ) Net cash used for operating activities ) ) Investing activities Purchases of property and equipment ) ) Investments in common stock — ) Net cash used in investing activities ) ) Financing activities Net principal payments under loan and security agreement ) — Net payments of deferred compensation — ) Proceeds from issuance of common stock — Proceeds from exercise of stock options Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosures: Cash paid during the period for: Income taxes $ 1 $ — Interest paid $ $ Supplemental disclosures of non-cash investing and financing activities: Change in unrealized gains or (losses) on marketable securities $ ) $ — Property and equipment costs incurred but not paid $ 12 $ See accompanying unaudited notes 4 SORRENTO THERAPEUTICS, INC. NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2016 1. Nature of Operations and Business Activities Nature of Operations and Basis of Presentation Sorrento Therapeutics, Inc. (NASDAQ: SRNE), together with its subsidiaries (collectively, the “Company”) is a biopharmaceutical company focused on the discovery, acquisition, development and commercialization of proprietary drug therapeutics for addressing significant unmet medical needs worldwide. The Company’s primary therapeutic focus is oncology, including the treatment of chronic cancer pain, but is also developing therapeutic products for other indications, including immunology and infectious diseases. The Company currently has multiple clinical development programs underway: (i) Chimeric Antigen Receptor-T Cell (“CAR-T”) programs for solid tumors, (ii) resiniferatoxin, or RTX, a non-opiate, ultra-potent and selective agonist of the TRPV-1 receptor for intractable pain in end-stage disease, and (iii) its clinical development programs for its biosimilar/biobetter antibodies. The Company’s pipeline also includes preclinical fully human therapeutic monoclonal antibodies (mAbs), including its biosimilars/biobetters, its fully human anti-PD-L1 and anti-PD-1 checkpoint inhibitors derived from its proprietary G-MAB® library platform, antibody drug conjugates (ADCs), bispecific antibodies (BsAbs), as well as Chimeric Antigen Receptor-T Cell (CAR-T) and Chimeric Antigen Receptor Natural Killer (NK) cells (CAR.NK™) for adoptive cellular immunotherapy. The Company’s objective is to develop its antibody drug products and adoptive cellular immunotherapies as: (i)First in Class (FIC), and/or (ii)Best in Class (BIC), which may offer greater efficacy and/or fewer adverse events or side effects as compared to existing drugs, as well as fully human therapeutic antibodies derived from its proprietary G-MAB® antibody platform and ADCs.
